Citation Nr: 0923537	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right shoulder disability, characterized as right shoulder 
posttraumatic degenerative joint disease, status post 
surgical repair, acromioclavicular joint separation with 
Bosworth screw and status post screw removal with associated 
rotator cuff tendinopathy, currently evaluated as 20 percent 
disabling, to include an earlier effective date (EED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to 
September 1970.  

This appeal to the Board of Veterans Appeals' (Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

During the course of the current appeal, in a rating 
undertaken in August 2008, an increased rating was assigned 
by the VARO, from 10 to 20 percent, for the herein concerned 
right shoulder disability.  

The Veteran had been scheduled for a videoconference hearing 
before the Board on June 19, 2009; his earlier facsimile as 
will be discussed below, which also cancelled that hearing, 
and a cover memorandum from his representative dated May 18, 
2009, were attached to the file as of the scheduled hearing 
date. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew in writing his appeal on the issue of an 
increased rating for his right shoulder disability.



CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to an increased evaluation for his right 
shoulder disability, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to an  increased evaluation for the 
Veteran's right shoulder was fully developed by the RO and 
certified to the Board on appeal.   

In written documentation via facsimile from the Veteran, 
dated and received by the Board on May 18, 2009, he indicated 
that he was accepting the rating as assigned (and on which 
interim action to increase had been effectuated during the 
course of the appeal), and that he was satisfied, and thus 
wished to close his appeal.  A June 2009 Motion to Withdraw 
the Appeal was forwarded to the Board by his representative, 
in confirmation of the Veteran's wishes.

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal for entitlement to an increased evaluation for a 
right shoulder disability is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


